Filed 11/07/18                         Case 15-11835                               Doc 729



                              UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES
           _____________________________________________________________________
           Case Title: James Floyd Cannon     Case No.: 15-11835 - A - 7
           and Jamie Darlene Cannon
                                              Docket Control No. MRG-1
                                              Date: 11/07/2018
                                              Time: 9:45 AM

           Matter: [716] - Motion for Relief from Automatic Stay [MRG-1]
           Filed by Creditor U.S. Bank Trust National Association (Fee Paid
           $181) (eFilingID: 6362164) (pdes)

           Judge: Fredrick E. Clement
           Courtroom Deputy: Lisamarie Tristan
           Reporter: Electronic Record
           Department: A
           _____________________________________________________________________
           APPEARANCES for:
           Movant(s):
           (by phone) Creditor's Attorney - Jennifer R. Bergh
           Respondent(s):
           None
           _____________________________________________________________________
                                       CIVIL MINUTES
           Motion: Stay Relief
           Disposition: Denied as moot
           Order: Civil minute order
            
           MOOTNESS STANDARDS
            
           Federal courts have no authority to decide moot questions. Arizonans
           for Official English v. Arizona, 520 U.S. 43, 67–68, 72 (1997). “The
           basic question in determining mootness is whether there is a present
           controversy as to which effective relief can be granted.” Nw. Envtl.
           Def. Ctr. v. Gordon, 849 F.2d 1241, 1244-45 (9th Cir. 1988) (citing
           United States v. Geophysical Corp., 732 F.2d 693, 698 (9th
           Cir.1984)).
            
           Moot as to the Estate
            
           Closure of a bankruptcy case terminates the automatic stay. Under
           § 362(c)(1), the stay of an act against property of the estate
           terminates when such property leaves the estate. 11 U.S.C. §
           362(c)(1). Under § 362(c)(2), the stay of “any other act” under §
           362(a) terminates upon the earlier of three events: (i) dismissal of
Filed 11/07/18                         Case 15-11835                               Doc 729



           a case, (ii) closure of a case, or (iii) the time a discharge is
           granted or denied. 11 U.S.C. § 362(c)(2)(A)-(C).
            
           Property is automatically abandoned upon closure of a case when it
           has been “scheduled under § 521(a)(1).” 11 U.S.C. § 554(c). This
           abandonment of scheduled property is known as technical abandonment.
           See In re Menk v. Lapaglia (In re Menk), 241 B.R. 896, 913 (B.A.P.
           9th Cir. 1999).
            
           Furthermore, for property to be technically abandoned under § 554(c),
           it must be “properly scheduled” under § 521(a)(1). Pace v. Battley
           (In re Pace), 146 B.R. 562, 566 (B.A.P. 9th Cir. 1992) (emphasis
           added). As to what constitutes scheduling, merely listing property on
           the Statement of Financial Affairs is not sufficient. “Mentioning an
           asset in the statement of affairs is not the same as scheduling it.”
           See Orton v. Hoffman (In re Kayne), 453 B.R. 372, 384 (B.A.P. 9th
           Cir. 2011) (noting that any argument that property was abandoned
           because it was listed on the SOFA was meritless). “The cases have
           held that the word ‘scheduled’ in § 554(c) refers to properly listed
           in the debtor’s Schedules of Assets and Liabilities.” Swindle v.
           Fossey, 119 B.R. 268, 272 (D. Utah 1990).

           In this case, the debtors listed the property, commonly known as 5820
           Fernside Ct., Bakersfield, California on their bankruptcy schedules.
           Amended Schedule A, filed November 16, 2015, ECF No. 289. The case
           closed on May 17, 2017. Final Decree, ECF No. 655. Thus, the stay
           evaporated when the case closed, and the subject property reverted
           back to the debtor. The court is unable to grant effective relief and
           will deny the motion as moot, as to the estate.
            
           Moot as to the Debtor
            
           An order granting or denying a discharge terminates the automatic
           stay. Under § 362(c)(1), the stay of an act against property of the
           estate terminates when such property leaves the estate. 11 U.S.C.
           § 362(c)(1). And the dismissal of a case “revests the property of the
           estate in the entity in which such property was vested immediately
           before the commencement of the case.” Id. § 349(b)(3).
           Under § 362(c)(2), the stay of “any other act” under § 362(a)
           terminates upon the earlier of three events: (i) dismissal of a case,
           (ii) closure of a case, or (iii) the time a discharge is granted or
           denied. 11 U.S.C. § 362(c)(2)(A)-(C).
            
           In this case, because a judgment denying the discharge was entered,
           the automatic stay no longer exists. See Judgment, March 14, 2016,
           ECF No. 403. The court cannot grant relief from a non-existent stay
           under § 362(d)(1). The motion will be denied as moot.
